DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 10/08/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuichi Watanabe (reg 64326) on 10/22/21.
 Claims 1, 8 and 15 are amended as follows:
1.	(Currently Amended) A method for training a machine learning model to process electronic documents (EDs), the method comprising:
obtaining a structured ED (SED) from a document repository, wherein the SED comprises a first metadata;
generating a bitmap comprising an image representation of the SED;
generating, based on the bitmap, a second metadata;
determining whether the second metadata is within a predetermined threshold of the first metadata;
updating the machine learning model and generating, based on the bitmap and in response to determining that the second metadata is not within the predetermined threshold of the first metadata, a third metadata;

storing, in response to determining that the third metadata is within the predetermined threshold of the first metadata, a second SED comprising the bitmap and the third metadata.

8.	(Currently Amended) A non-transitory computer readable medium (CRM) storing computer readable program code for training a machine learning model to process EDs and the computer readable program code causes a computer to:
obtain a structured ED (SED) from a document repository, wherein the SED comprises a first metadata;
generate a bitmap comprising an image representation of the SED;
generate, based on the bitmap, a second metadata;
determine whether the second metadata is within a predetermined threshold of the first metadata;
update the machine learning model and generate, based on the bitmap and in response to determining that the second metadata is not within the predetermined threshold of the first metadata, a third metadata;
determine whether the third metadata is within the predetermined threshold of the first metadata; and
store, in response to determining that the third metadata is within the predetermined threshold of the first metadata, a second SED comprising the bitmap and the third metadata.



a memory; and
a computer processor connected to the memory that:
obtains a structured ED (SED) from a document repository, wherein the SED comprises a first metadata;
generates a bitmap comprising an image representation of the SED;
generates, based on the bitmap, a second metadata;
determines whether the second metadata is within a predetermined threshold of the first metadata;
updates the machine learning model and generates, based on the bitmap and in response to determining that the second metadata is not within the predetermined threshold of the first metadata, a third metadata;
determines whether the third metadata is within the predetermined threshold of the first metadata; and
stores, in response to determining that the third metadata is within the predetermined threshold of the first metadata, a second SED comprising the bitmap and the third metadata.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claim 1 (and similarly recited in independent Claims 8 and 15):


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173